        Case 1:19-cv-05622-VEC-JLC Document 55 Filed 09/10/21 Page 1 of 1
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 9/10/2021
 -------------------------------------------------------------- X
 MICHAEL D. ANDREWS,                                            :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-5622 (VEC)
                            -against-                           :
                                                                :            ORDER
 THERESA GREEN, et al.,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on June 1, 2021 the parties filed a notice of settlement between Plaintiff and

the remaining Defendants in this case (the City of New York and Theresa Green), Dkt. 52;

        WHEREAS on June 2, 2021, the Court issued an order dismissing the case and giving the

parties 30 days to apply to reopen the case upon a showing of good cause, Dkt. 53; and

        WHEREAS on July 1, 2021, the Court received a letter from Plaintiff, dated June 30,

2021, requesting that the Court reopen the case, Dkt. 54;

        IT IS HEREBY ORDERED that not later than October 1, 2021, Plaintiff must file a

letter confirming whether he still wishes for the Court to reopen the case, and if so, clearly

describing the reasons the Court should reopen the case, notwithstanding the parties’ agreement

in principle. Not later than October 8, 2021, Defendants must respond to Plaintiff’s letter

indicating whether they oppose Plaintiff’s attempt to reopen the case, assuming he still requests

that the Court do so.



SO ORDERED.
                                                                 _____________________  _ _______
                                                              _________________________________
Date: September 10, 2021                                            VALERIE CAPRONI
                                                                               CAPRON ON
                                                                                      O  NI
      New York, NY                                                United States District Judge

                                                   Page 1 of 1
